IN THE SUPREME COURT OF PENNSYLVANIA
                         MIDDLE DISTRICT


IN RE: APPOINTMENT OF A RECEIVER   : No. 666 MAL 2018
FOR THE CHESTER UPLAND SCHOOL      :
DISTRICT                           :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
PETITION OF: DEPARTMENT OF         :
EDUCATION AND THE SECRETARY OF     :
EDUCATION PEDRO A. RIVERA          :

IN RE: APPOINTMENT OF A RECEIVER   : No. 667 MAL 2018
FOR THE CHESTER UPLAND SCHOOL      :
DISTRICT                           :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
PETITION OF: DEPARTMENT OF         :
EDUCATION AND THE SECRETARY OF     :
EDUCATION PEDRO A. RIVERA          :

IN RE: APPOINTMENT OF A RECEIVER   : No. 668 MAL 2018
FOR THE CHESTER UPLAND SCHOOL      :
DISTRICT                           :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
PETITION OF: DEPARTMENT OF         :
EDUCATION AND THE SECRETARY OF     :
EDUCATION PEDRO A. RIVERA          :

IN RE: APPOINTMENT OF A RECEIVER   : No. 669 MAL 2018
FOR THE CHESTER UPLAND SCHOOL      :
DISTRICT                           :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
PETITION OF: DEPARTMENT OF         :
EDUCATION AND THE SECRETARY OF     :
EDUCATION PEDRO A. RIVERA          :

IN RE: APPOINTMENT OF A RECEIVER   : No. 670 MAL 2018
FOR THE CHESTER UPLAND SCHOOL      :
DISTRICT                           :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
                                   :
PETITION OF: DEPARTMENT OF            :
EDUCATION AND THE SECRETARY OF        :
EDUCATION PEDRO A. RIVERA

IN RE: APPOINTMENT OF A RECEIVER      : No. 671 MAL 2018
FOR THE CHESTER UPLAND SCHOOL         :
DISTRICT                              :
                                      : Petition for Allowance of Appeal from
                                      : the Order of the Commonwealth Court
PETITION OF: DEPARTMENT OF            :
EDUCATION AND THE SECRETARY OF        :
EDUCATION PEDRO A. RIVERA             :

IN RE: APPOINTMENT OF A RECEIVER      : No. 672 MAL 2018
FOR THE CHESTER UPLAND SCHOOL         :
DISTRICT                              :
                                      : Petition for Allowance of Appeal from
                                      : the Order of the Commonwealth Court
PETITION OF: DEPARTMENT OF            :
EDUCATION AND THE SECRETARY OF        :
EDUCATION PEDRO A. RIVERA             :

IN RE: APPOINTMENT OF A RECEIVER      : No. 673 MAL 2018
FOR THE CHESTER UPLAND SCHOOL         :
DISTRICT                              :
                                      : Petition for Allowance of Appeal from
                                      : the Order of the Commonwealth Court
PETITION OF: DEPARTMENT OF            :
EDUCATION AND THE SECRETARY OF        :
EDUCATION PEDRO A. RIVERA             :

IN RE: APPOINTMENT OF A RECEIVER      : No. 674 MAL 2018
FOR THE CHESTER UPLAND SCHOOL         :
DISTRICT                              :
                                      : Petition for Allowance of Appeal from
                                      : the Order of the Commonwealth Court
PETITION OF: DEPARTMENT OF            :
EDUCATION AND THE SECRETARY OF        :
EDUCATION PEDRO A. RIVERA             :

IN RE: APPOINTMENT OF A RECEIVER      : No. 675 MAL 2018
FOR THE CHESTER UPLAND SCHOOL         :
DISTRICT                              :
                                      : Petition for Allowance of Appeal from
                                      : the Order of the Commonwealth Court
                                      :

[666 MAL 2018, 667 MAL 2018, 668 MAL 2018, 669 MAL 2018, 670 MAL 2018, 671
  MAL 2018, 672 MAL 2018, 673 MAL 2018, 674 MAL 2018 and 675 MAL 2018] - 2
PETITION OF: DEPARTMENT OF                :
EDUCATION AND THE SECRETARY OF            :
EDUCATION PEDRO A. RIVERA


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.




 [666 MAL 2018, 667 MAL 2018, 668 MAL 2018, 669 MAL 2018, 670 MAL 2018, 671
   MAL 2018, 672 MAL 2018, 673 MAL 2018, 674 MAL 2018 and 675 MAL 2018] - 3